 Case 2:17-cv-14131-AJT-SDD ECF No. 9 filed 07/16/20       PageID.59    Page 1 of 3



               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
CODY JAMES DEBRUYN,

      Petitioner,                     Civil No. 2:17-CV-14131
                                      HONORABLE ARTHUR J. TARNOW
v.                                    UNITED STATES DISTRICT JUDGE

NOAH NAGY,

     Respondent,
_________________________________/

  OPINION AND ORDER: (1) DIRECTING THE CLERK OF THE COURT TO
 REOPEN THE CASE TO THE COURT’S ACTIVE DOCKET, (2) AMENDING
  THE CAPTION, (3) GRANTING THE MOTION TO AMEND, (4) ORDERING
THAT THE AMENDED PETITION FOR WRIT OF HABEAS CORPUS (ECF No.
8) BE SERVED UPON THE RESPONDENT AND THE MICHIGAN ATTORNEY
GENERAL, AND (4) DIRECTING RESPONDENT TO FILE AN ANSWER AND
                      THE RULE 5 MATERIALS

      Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254, which was held in abeyance to permit Petitioner to return to the state

courts to exhaust additional claims. Petitioner has filed an amended petition for

writ of habeas corpus, which is construed as a motion to reopen the case and to

amend the petition. The motion is GRANTED. The Clerk of the Court shall

reopen the case and serve a copy of the amended petition for writ of habeas

corpus upon respondent and the Michigan Attorney General’s Office.

Respondent shall file an answer and the Rule 5 materials within ninety (90) days

of the Court’s order. The caption of the case is amended to reflect that the

current respondent is Noah Nagy.



                                         1
 Case 2:17-cv-14131-AJT-SDD ECF No. 9 filed 07/16/20        PageID.60     Page 2 of 3



      Federal courts have the power to order that a habeas petition be reinstated

upon timely request by a habeas petitioner, following the exhaustion of state

court remedies. See e.g. Rodriguez v. Jones, 625 F. Supp. 2d 552, 559 (E.D.

Mich. 2009). The case is reopened.

      The caption in this case is amended to reflect that the proper respondent in

this case is now the warden of the prison where petitioner is currently

incarcerated. See Edwards Johns, 450 F. Supp. 2d 755, 757 (E.D. Mich. 2006);

See also Rule 2(a), 28 foll. U.S.C. § 2254.

      Petitioner’s proposed amended habeas petition should be granted

because it advances new claims that may have arguable merit. See e.g. Braden

v. United States, 817 F.3d 926, 930 (6th Cir. 2016).

      The Clerk of the Court shall serve a copy of the amended petition for writ

of habeas corpus [ECF No. 8] and a copy of this Order on Respondent and on

the Attorney General for the State of Michigan as provided in Rule 4 of the Rules

Governing § 2254 Cases, Rule 4. See Coffee v. Harry, No. 04-71209, 2005 WL

1861943, * 2 (E.D. Mich. Aug. 2, 2005). Respondent shall file an answer to the

amended petition within ninety days of the Court’s order. See Erwin v. Elo, 130 F.

Supp. 2d 887, 891 (E.D. Mich. 2001); 28 U.S.C. § 2243. Respondent shall

provide the Rule 5 materials with the answer. See Griffin v. Rogers, 308 F.3d

647, 653 (6th Cir. 2002); Rules Governing § 2254 Cases, Rule 5, 28 U.S.C. foll.

§ 2254. Petitioner has forty five days from the receipt of the answer to file a reply



                                         2
 Case 2:17-cv-14131-AJT-SDD ECF No. 9 filed 07/16/20    PageID.61   Page 3 of 3



brief, if he so chooses. See Rule 5(e) of the Rules Governing § 2254 Cases, 28

U.S.C. foll. § 2254.


                              _s/Arthur J. Tarnow_____________
                              HON. ARTHUR J. TARNOW
                              UNITED STATES DISTRICT JUDGE
DATED: July 16, 2020




                                       3
